BLATCHFORD, District Judge.
The defendant, in his answer to the complaint in this-spit, sets up, as a defence, that before the settlement of the claim by Brazil, Wells entered into an arrangement that the excess to-be obtained over £5,000 sterling should be paid over to “certain parties in Brazil,” and that £5,000 sterling should be remitted to the United States, to be paid over to Wells; that the fact of the making of such arrangement, and that it was proposed to be acted upon in carrying out the settlement and paying over the proceeds, was, before such settlement was-attempted, communicated to and assented to, and subsequently approved by, the plaintiffs, and that, in execution of such arrangement, the defendant paid £9,252 sterling to “such, parties in Brazil” and remitted £5,000 sterling to the plaintiffs, to be paid to Wells; and that the action of the defendant in carrying through the settlement of the claim under such arrangement, and in paying over the excess over the £5,000 sterling to “such parties in Brazil,” was communicated to the plaintiffs and by them ratified and approved. This answer has been accepted by the plaintiffs, as sufficient in form. The persons to whom it is alleged that the sum of £9,252 sterling was paid are not named by name in thfe answer, or designated therein otherwise than as “certain, parties in Brazil.” It is not alleged in the answer that their names were ever communicated to the plaintiffs, or that, in what was communicated to, and approved and ratified by, the plaintiffs, such persons were designated otherwise than as “certain parties in Brazil.”'
In his replies to the interrogatories put to. him, the defendant says that he paid over the £9,252 sterling to “certain Brazilians,” not naming them. The plaintiffs having obtained an order that the defendant answer further to such interrogatories, by disclosing the names-of the Brazilians referred to, or show cause why he should not be punished as for a contempt or imprisoned until he shall so answer, or why his answer to the complaint should not be stricken out, or why such other steps should, not be taken as to the court may seem meet, to punish him for contempt or compel him to-so answer, and the defendant not having disclosed such names, the parties have been heard on the question as to whether the defendant ought to be punished for a contempt, or have any penalty inflicted, for not disclosing such names.
In his replies to the interrogatories, the defendant refers to a correspondence between, himself and the department of state, contained *507in a printed volume, printed by the authority of the United States. It does not appear by that correspondence, nor is it alleged in the replies of the defendant to the interrogatories, that he ever communicated to the department of state the names of the Brazilians referred to, or that whatever approval or ratification there was by the department of state, or by the plaintiffs through that department, of the payment alleged to have been made of the £9,252 sterling, was an approval or ratification of anything except of a payment of the money to persons who were not named, and who were not designated otherwise than as “influential Brazilians.” In such volume, at page 142, the persons referred to are designated by the. defendant as “influential Brazilians;” at page 145 as “one of the most influential of the opposition” and as “the party with whom I treated” and as “the purchasers of the claim,” and as “the leaders of the two parties;” and at page 161 as “the party who took the matter in charge.”
As the defence set up in the answer is based upon alleged communications and approvals in which the names of the Brazilians referred to were not disclosed, and as the answer does not disclose the names, I think it must be held that a disclosure of the names by the defendant is irrelevant to the issue, not important to the defence, if any, of the defendant, and not material to the cause of action set forth by the plaintiffs. So much, therefore, of the order of November 20, 1875, as requires the defendant to answer further to interrogatories 3, 4, 5, 6, 8, and 10, is vacated.